983 So. 2d 1275 (2008)
CITY CATHEDRAL OF NEW ORLEANS INCORPORATED, Formerly, New Life Christian Centre of New Orleans, Inc., and Bishop Owen McManus, Jr., Individually
v.
LAKE FOREST, LLC and Eastover Development Corporation.
No. 2008-CC-0874.
Supreme Court of Louisiana.
June 20, 2008.
In re City Cathedral of New Orleans Inc. f/k/a New Life Christian Centre of New Orleans, Inc.; McManus, Owen, Jr., Bishop;  Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. L, No. 2005-02306; to the Court of Appeal, Fourth Circuit, No. 2008-C-0153.
Denied.